Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the amendment filed on 06/22/2022.
	Currently, claims 1-6, 8-14 and 21-26 are pending. 

Claim Construction
The comment on claim construction from the previous actions is still noted here.  
 

Claim Objections
Claim 2 is objected to because of the following informalities:  on line 1 “one or more” should be “stack of” as was changed in the parent claim in the latest amendment.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-14, 21-22 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (“Lin” Lin, Y-K “A versatile low-resistance ohmic contact process with ohmic recess and low-temperature annealing for GaN HEMTs“ Semicond. Sci Technol. 33 08/21/2018 pp. 1-8).
As to claim 1, Lin shows a method for manufacturing an ohmic contact for a high electron mobility transistor (HEMT) device (see the reference is making ohmic contacts for HEMTs in the abstract and first few paragraphs then see the Fabrication portion on page 2 where the office will here use Epi structure EPI1, and note the end of page 2 beginning the discussion of the lift-off procedure which runs for two paragraphs onto page 3; see also Fig. 1 for general view of what is occurring though Fig. 1 shows several different sub-embodiments using EPI1 structures as their base device, note the Fig. 1D sub-embodiment will be most useful for some depending claims below), comprising: 
forming an underlayer (see formation of SiN layer on the EPI1 sample embodiment; see beginning of section 2.2 on page 2 and also the section 2.1 on page 2)on a semiconductor body that includes a substrate (note the substrate of SiC in section 2.1 in section 2.1 of page 2 of Lin) and a heterostructure (note the heterostructure is GaN/AlGaN with some underlying layers being present as well; in section 2.1 in section 2.1 of page 2 of Lin), including a channel layer on the substrate and a barrier layer on the channel layer (see channel layer made of GaN buffer and i-GaN layer acting as the channel layer for this device structure when made into a full device; same citations as the substrate above; also see the AlGaN as the barrier layer once the device is completed eventually; again same citations as for the substrate above); 
forming a photoresist layer on the underlayer (see formation of photoresist on SiN; last paragraph of page 2);
forming an opening through the photoresist layer (see ohmic contact lithography being performed along with developer in last paragraph of page 2) and the underlayer (note the hole in the resist is then used for etching through the SiN in the second paragraph of page 3), through which a surface region of the semiconductor body is exposed at a location of said heterostructure (note that the opening is being formed through the SiN is then exposing where the heterostructure GaN/AlGaN is); 
etching the surface region of the semiconductor body using said photoresist layer as etching mask to form a trench through the barrier layer and terminating the etching in a downward direction at an interface of the barrier layer and the channel layer (see etching with photoresist used as mask to form ohmic recess trenches in the GaN/AlGaN structure in second paragraph of page 3 and note that the trench is formed through the barrier layer of AlGaN noted above and terminating at the interface of the barrier layer of AlGaN and the GaN acting as channel where the trench touches that interface on its left and right sides, where here note the overall etching is in the downward direction, even at its termination point in time, and note that the termination is at an interface of the barrier layer and the channel layer, although a more narrow construction than the one the office is obliged to adopt for now may have this limitation not be shown in Lin; see below new grounds of rejection for the narrower construction being addressed); 
depositing a stack of metal layers on the channel layer in said trench and on the photoresist layer (note the deposition of Ta/Al/Ta stacks for ohmic contacts in second paragraph of page 3 as previously generically introduced in the last paragraph of page 2, note that these layers are overall being deposited on the channel layer thereunder although not all of the layers directly touching the channel layer it appears), wherein the stack of metal layers includes a first metal layer, a second metal layer on the first metal layer, and a third metal layer on the second metal layer and of a same material as the first metal layer (see Ta as first metal layer, Al as second metal layer, and Ta as third metal layer with first and third metal layer being made of a same material as each other, Ta); and 
carrying out a lift-off process of the underlayer and the photoresist layer (note here the lift-off procedure noted in the last paragraph of page 2 is being performed as an overall lift-off process of the SiN and photoresist layer although the SiN layer is not removed during this procedure while the excess metal and photoresist are found to be removed).  

As to claim 2, Lin shows a method wherein depositing said stack of metal layers comprises using the photoresist layer as deposition mask (see the evaporation being done through the already existing photoresist in page 3’s second paragraph).

As to claim 3, Lin shows a method wherein the first metal layer includes a metal interface layer in contact with said heterostructure (see lower Ta touching part of the heterostructure as a whole at the GaN therebelow), wherein the second metal layer includes a metal filling layer on the metal interface layer (see  fill material Al being put down thereon, second paragraph of third page).  

As to claim 4, Lin shows a method wherein the first metal layer is of a material chosen from titanium and tantalum (see Ta put down as discussed above for first and third layers) and the second metal layer is aluminum (see Al as the second metal layer).  

As to claim 8, Lin shows a method wherein forming the opening in the underlayer and photoresist layer includes forming overhang portions of the photoresist layer, the overhang portions extending into the opening beyond sidewalls of the underlayer (note that the formation of the holes in the SiN and photoresist makes overhang portions of the PR layer in the Fig. 1d embodiment especially, where the overhang portions extend into the opening beyond the inner sidewalls of the SiN).  

As to claim 9, Lin shows a method wherein carrying out the lift-off process includes carrying out the lift-off process on portions of the stack of metal layers on the photoresist layer (note the liftoff process is done to the metal layers thereabove as the final structure is said to be formed by the liftoff procedure in the last paragraph of page 2).  


As to claim 10, Lin shows a method comprising:
forming an underlayer (see formation of SiN layer on the EPI1 sample embodiment; see beginning of section 2.2 on page 2 and also the section 2.1 on page 2) on a semiconductor heterostructure including a channel layer and a barrier layer on the channel layer (note the heterostructure is GaN(acts channel when device is finished)/AlGaN(acts as barrier when device is finished) with some underlying layers being present as well; in section 2.1 in section 2.1 of page 2 of Lin), 
forming a photoresist (see formation of photoresist on SiN; last paragraph of page 2) on the underlayer, 
forming an opening through the photoresist layer and the underlayer (see ohmic contact lithography being performed along with developer in last paragraph of page 2; and note the hole in the resist is then used for etching through the SiN in the second paragraph of page 3), through which a surface region of the semiconductor heterostructure is exposed (note this exposes part of the heterostructure noted above; the office notes additionally that the surface is further exposed by further etching down through the AlGaN and GaN layers in the third paragraph of section 2.2 which can also be designed here in this overall step as at least part of the etching that will be designated below can be left undersigned below and designated as part of this overall step if such should be required), 
etching through the barrier layer (note the etching through the AlGaN layer in the third paragraph of section 2.2) and terminating the etching in a downward direction at an interface of the barrier layer and the channel layer (note that this etching terminates where the GaN meets the AlGaN on its sidewalls, and further note that the overall etching is in the downward direction and it is terminated at the time where this interface is being etched; see below for more narrow construction of this claim limitation being adopted and addressed) using said photoresist layer as etching mask to form a trench in the semiconductor heterostructure (note it appears that the photoresist persists throughout the etching designated just above as a mask for the etch and this overall forms a trench in the AlGaN and GaN parts of the heterostructure), 
depositing a stack of metal layers on the channel layer in said trench and on the photoresist layer (note the deposition of Ta/Al/Ta stacks for ohmic contacts in second paragraph of page 3 as previously generically introduced in the last paragraph of page 2, note these layers are formed on the channel layer although not all of them directly touch it), wherein the stack of metal layers includes a first metal layer, a second metal layer on the first metal layer, and a third metal layer on the second metal layer and of a same material as the first metal layer (see the Ta material for the first metal layer and then the Al for the second metal layer and the upper Ta for the third metal layer, where Ta is the same for the first and third metal layer materials), 
and carrying out a lift-off process of the underlayer and the photoresist layer (note here the lift-off procedure noted in the last paragraph of page 2 is being performed as an overall lift-off process of the SiN and photoresist layer although the SiN layer is not removed during this procedure while the excess metal and photoresist are found to be removed). 

As to claim 11, see mirrored limitations from claim 2. 

As to claim 12, see mirrored limitations from claim 3.  

As to claim 13, see mirrored limitations from claim 8.       

As to claim 14, see mirrored limitations from claim 9.  


As to claim 21, Lin shows a method (see the same method discussed above), comprising:
forming a heterostructure of a high electron mobility transistor device, the heterostructure including a first semiconductor layer and a second semiconductor layer on the first semiconductor layer; 
forming a photoresist layer over the semiconductor heterostructure (note the formation of the photoresist layer discussed above on the heterostructure of the GaN/AlGaN heterostructure discussed above); 
forming an opening in the photoresist (see formation of opening in the photoresist discussed above); 
etching, through the opening, a trench in the second semiconductor layer (note the etching of the ohmic recess trench as discussed above) and terminating the etching in a downward direction at an interface of the first semiconductor layer and the second semiconductor layer (note that the etching ends at the interface between the AlGaN and GaN layers and is an overall downward etching that is terminated when that interface is being etched, and note that this etching is also in the lateral on left and right sides; see below for more narrow claim construction being adopted); 
forming an ohmic contact in the trench including depositing a stack of metal layers (note the formation of ohmic contacts of Ta/Al/Ta as discussed above) on the first semiconductor layer and on the layer of photoresist (note the formation of the metal layer up on top of the photoresist that is removed during the lift off as discussed above and note this is formed on the channel layer which is the first semiconductor layer although not all of the layers in the stack directly contact the channel layer), wherein the stack of metal layers includes a first metal layer, a second metal layer on the first metal layer, and a third metal layer on the second metal layer and of a same material as the first metal layer (see the lower Ta layer for the first metal layer, the Al layer for the second metal layer and the Ta layer for the third metal layer, and Ta being the same material for the first and third metal layers); and
removing the photoresist layer with a liftoff process after depositing the metal layer (note the liftoff process discussed above that removes the metal layer up above the photoresist and the photoresist itself and note this is done after the deposition of the metal layer above).

As to claim 22, Lin shows a method further comprising: 
forming an underlayer over the semiconductor heterostructure prior to forming the photoresist layer (note the formation of SiN layer discussed above prior to forming the photoresist thereon); and forming the photoresist layer on the underlayer (note forming the photoresist on the SiN layer discussed above), wherein forming the opening in the photoresist layer also forms the opening in the underlayer (note the forming of an opening in the photoresist as a whole opening process also includes eventually forming an opening in the SiN layer as well; see second paragraph of page 3).  

As to claim 25, Lin shows a method wherein after the liftoff process the ohmic contact protrudes above a top surface of the second semiconductor layer (note that after the liftoff the ohmic contact in Lin still protrudes above the AlGaN layer’s top surface).  

As to claim 26, Lin shows a method wherein the trench exposes the first semiconductor layer (note that the recess trench formed for the ohmic contact in Lin goes all the way down to the GaN channel layer and exposes it).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Lin” Lin, Y-K “A versatile low-resistance ohmic contact process with ohmic recess and low-temperature annealing for GaN HEMTs“ Semicond. Sci Technol. 33 08/21/2018 pp. 1-8) as applied to claim 1 above, further in view of Selvanathan et al. (“Selvanathan” Selvanathan, D. “Comparative study of Ti/Al/Mo/Au, Mo/Al/Mo/Au, and V/Al/Mo/Au ohmic contacts to AlGaN/GaN heterostructures” J. Vac. Sci. Technol. B 22(5) 11/2004 pp. 2409-2416).  
As to claim 5, Lin shows the method as applied to claim 1 above, but fails to show the method being one further comprising carrying out a process of rapid thermal annealing of said stack of metal layers.

Selvanathan shows a contact system (Mo/Al/Mo/Au see first paragraph of 2410 and then Fig. 1 as well) for ohmic contacts that is RTA annealed (see RTA annealing for all of the samples in second paragraph of page 2410) at 650 degrees C (see 650 degrees C anneal in Fig. 2 of the circle embodiments that are Mo/Al/Mo/Au).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the ohmic contact system Mo/Al/Mo/Au and anneal it at 650 degrees C with RTA thereafter as taught by Selvanathan to make the ohmic contact in Lin with the motivation of using a materials system that provides a good ohmic contact with good contact resistance that is adjustable and made at low thermal budget and low damage/effects on the surrounding device parts quickly (see them performing RTA quickly and without a lot of thermal effects on the surroundings and achieve a good ohmic contact with good and adjusted contact resistance; see Fig. 1 showing low contact resistance out of many other variations at low thermal budget that barely achieves ohmic behavior; see final paragraph of page 2410).  

As to claim 6, Lin as modified by Selvanathan above already shows the RTA process is carried out at a temperature ranging between 450°C and 650°C (note the RTA done above is at 650 degrees C).  



Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taking (Taking, S. “AlN/GaN MOS-HEMTs Technology PhD Thesis” archived at Wayback Machine Archive as of 02/11/2018 at https://web.archive.org/web/20181102085800/http://theses.gla.ac.uk/3356/1/2012takingphd.pdf) in view of Duffy et al. (“Duffy” Duffy, S. J. “Low Source/Drain Contact Resistance for AlGaN/GaN HEMTs with High Al Concentration and Si-HP [111] substrate” ECS Jour. Of Sol. State Sci. and Tech. 6 (11) 09/07/2017) and further in view of Selvanathan et al. (“Selvanathan” Selvanathan, D. “Comparative study of Ti/Al/Mo/Au, Mo/Al/Mo/Au, and V/Al/Mo/Au ohmic contacts to AlGaN/GaN heterostructures” J. Vac. Sci. Technol. B 22(5) 11/2004 pp. 2409-2416).  
As to claim 21, Taking shows a method (note the combined method referenced in page 97 at the end of the page where the office notes that the reference has a typo citing back to “Section” 2.7 where it means “Figure 2.7” that shows the details of the bilayer PMMA liftoff process of page 45-47, where note this is a combination of the use of the bi-layer PMMA liftoff procedure at step iv. In Fig. 4.11 to replace the other liftoff procedure previously being used to make the source/drain ohmic contacts as discussed at the end of page 97; note also Fig. 4.11 has brief discussion regarding the procedure just before the Figure itself in the reference), comprising:  
forming a heterostructure of a high electron mobility transistor device (note the GaN/AlN heterostructure of the Fig. 4.11.iv device with the process from Fig. 2.7 used therein as discussed above), the heterostructure including a first semiconductor layer and a second semiconductor layer on the first semiconductor layer (note the first semiconductor layer of GaN with AlN semiconductor layer as the second semiconductor layer thereon); 
forming a photoresist layer (note the formation of the second, most high up photoresist PMMA 2040 layer in Fig. 2.7 on page 97 referring back to pg. 45-48’s method in section 2.6.2) over the semiconductor heterostructure; 
forming an opening in the photoresist (see the opening formed in upper PMMA 2040 in Fig. 2.7 incorporated into the Fig. 97 device);
forming an ohmic contact on the heterostructure (see formation of metal material in Fig. 2.7 where the more generic process in Fig. 2.7 is being used to form the source electrode in specific in the Fig. 4.11.iv device flow); 
forming a metal layer on the substrate including depositing a metal layer on the first semiconductor layer and on the layer of photoresist layer (note the simultaneous deposition of metal up on the photoresist layer when the metal is formed on the heterostructure in Fig. 2.7(c) being incorporated into the Fig. 4.11.iv flow and note that this will be formed over the channel layer in the Fig. 4.11.iv flow); and
removing the metal layer and the photoresist layer with a liftoff process after depositing the metal layer (note the liftoff process in Fig. 2.7(d) being incorporated into the Fig. 4.11.iv flow where the metal up on top of the photoresist PMMA 2040 and the PMMA 2040 layer itself are removed after the deposition of the metal layer).  

However, Taking fails to show the method being one wherein the forming an ohmic contact in the trench is one wherein the stack of metal layers includes a first metal layer, a second metal layer on the first metal layer, and a third metal layer on the second metal layer and of a same material as the first metal layer (they appear to be using either generic metal or the metal used in page 46 as being Ni/Au) and also fails to show the steps of etching, through the opening, a trench in the second semiconductor layer and terminating the etching in a downward direction at an interface of the first semiconductor layer and the second semiconductor layer, and then subsequently fails to have the step of forming an ohmic contact happen in the formed trench rather than just being a metal layer formed on the first semiconductor layer and on the layer of photoresist which then later becomes an ohmic contact.  

Duffy shows a method of etching a trench in a second semiconductor layer, such that the trench goes all the way down to the surface of a lower first semiconductor layer (see etching in Fig. 4e being such that the actual contact part itself goes down in a trench that goes just to the surface of the lower GaN layer; Fig. 4e and associated discussion in Experimental section on pg. S3041).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the method of etching a ohmic recess trench, such that it terminates at the upper surface of a channel material and forming an ohmic contact therein as taught by Duffy to have made ohmic contacts in the overall flow of Fig. 4.11.iv including the flow of Fig. 2.7 as discussed above in Taking with the motivation of trying to achieve a good overall low-resistance ohmic contact scheme (see page 3041, fourth paragraph, discussing the overall challenge and their ultimate goal of trying to form good ohmic contact with low Rc etc.).  

The office notes that with the trench being formed down to the upper surface of the channel material and terminating there then when such is used in the combination above it will go down to the interface of the barrier and channel material and terminate there and with this being done prior to the metal layer formation it will be done through the opening in the photoresist, and finally the ohmic contact is then being formed down in the trench.  

However, even Taking as modified by Duffy above fails to show the method being one wherein the forming an ohmic contact in the trench is one wherein the stack of metal layers includes a first metal layer, a second metal layer on the first metal layer, and a third metal layer on the second metal layer and of a same material as the first metal layer as discussed above.  

Selvanathan shows a contact system (Mo/Al/Mo/Au see first paragraph of 2410 and then Fig. 1 as well) for ohmic contacts that is RTA annealed (see RTA annealing for all of the samples in second paragraph of page 2410) at 650 degrees C (see 650 degrees C anneal in Fig. 2 of the circle embodiments that are Mo/Al/Mo/Au).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the ohmic contact system Mo/Al/Mo/Au and anneal it at 650 degrees C with RTA thereafter as taught by Selvanathan to make the ohmic contact in Taking, as modified by Duffy above, with the motivation of using a materials system that provides a good ohmic contact with good contact resistance that is adjustable and made at low thermal budget and low damage/effects on the surrounding device parts quickly (see them performing RTA quickly and without a lot of thermal effects on the surroundings and achieve a good ohmic contact with good and adjusted contact resistance; see Fig. 1 showing low contact resistance out of many other variations at low thermal budget that barely achieves ohmic behavior; see final paragraph of page 2410).  


As to claim 22, Taking in view of Duffy and Selvanathan above shows a method further comprising: 
forming an underlayer over the semiconductor heterostructure prior to forming the photoresist layer (note the Fig. 2.7 being incorporated into the Fig. 4.11.iv embodiment has an underlayer made by a first photoresist PMMA 2010 layer on page 47); and forming the photoresist layer on the underlayer (note the forming of PMMA 2040 on the PMMA layer 2010), wherein forming the opening in the photoresist layer also forms the opening in the underlayer (note the overall opening formation in Fig. 2.7(b) forms an opening in the lower photoresist PMMA 2010 layer as well as the upper PMMA 2040 layer).  

As to claim 23, Taking in view of Duffy and Selvanathan above show the method further comprising removing the underlayer with the liftoff process (note the removal of the lower PMMA 2010 layer when the liftoff happens in Fig. 2.7(d)).  

As to claim 24, Taking in view of Duffy and Selvanathan above show the method wherein the underlayer is an organic polymer (note PMMA 2010 is an organic polymer).  

As to claim 25, Taking in view of Duffy and Selvanathan above show the method above wherein after the liftoff process the ohmic contact protrudes above a top surface of the second semiconductor layer (note with a recess having been formed and additionally filled as done in the combination above the ohmic contact is still formed as seen in Fig. 4.11.iv as poking out from the surrounding passivation and the underlying semiconductor layers, though additionally filling a recess therebelow).  

As to claim 26, Taking in view of Duffy and Selvanathan above show the method above wherein the trench exposes the first semiconductor layer (note that the trench formed in the combination above is a deep trench all the way through the barrier layer down to the channel layer’s top).  


As additional grounds of rejection to address the narrower claim construction the applicant is wanting the office to address, claims 1, 10 and 21 are here rejected under 35 U.S.C. 103 as being unpatentable over Makiyama et al. (“Makiyama” US 2010/0244104 published 09/30/2010) in view of Chu et al. (“Chu” US 9,761,438 patented 09/12/2017) and with Duffy et al. (“Duffy” Duffy, S. J. “Low Source/Drain Contact Resistance for AlGaN/GaN HEMTs with High Al Concentration and Si-HP [111] substrate” ECS Jour. Of Sol. State Sci. and Tech. 6 (11) 09/07/2017) providing motivation for the combination, and further in view of Selvanathan et al. (“Selvanathan” Selvanathan, D. “Comparative study of Ti/Al/Mo/Au, Mo/Al/Mo/Au, and V/Al/Mo/Au ohmic contacts to AlGaN/GaN heterostructures” J. Vac. Sci. Technol. B 22(5) 11/2004 pp. 2409-2416).  
As to claim 1, Makiyama shows a method for manufacturing an ohmic contact for a high electron mobility transistor (HEMT) device (see forming a HEMT in [0019] and note Fig. 2 is to form the first embodiment in [0030]), comprising: 
forming an underlayer (see cap layer 2d; [0020]; Fig. 2a shows formation) on a semiconductor body that includes a substrate (see substrate 1; [0031]) and a heterostructure (note the channel and barrier layer 2b and 2c; [0031]), including a channel layer on the substrate and a barrier layer on the channel layer (2b and 2c); 
forming a photoresist layer on the underlayer (see photoresist made; [0033] in Fig. 2C);
forming an opening through the photoresist layer (see 21s/d made; Fig. 2C) and the underlayer (see the opening being made through 2d in Fig. 2D; [0034]), through which a surface region of the semiconductor body is exposed at a location of said heterostructure (see a surface region of semiconductor body of 2b+2c exposed in Fig. 2D; note here the office will use the embodiment where part of 2c gets removed in [0034]); 
etching the surface region of the semiconductor body using said photoresist layer as etching mask to form a trench through the barrier layer and terminating the etching in a downward direction (note the layer 2c getting etched somewhat as noted above; [0034]); 
depositing one or more metal layers on the channel layer in said trench and on the photoresist layer (see depositing metal layer 4 on layer 2b, though in this embodiment not directly touching 2b); and 
carrying out a lift-off process of the underlayer and the photoresist layer (see doing liftoff process “of” layer 2d in that it is going on directly thereon, and also actually removing layer 21).  

However Makiyama fails to show the depositing of a stack of metal layers wherein the stack of metal layers includes a first metal layer, a second metal layer on the first metal layer, and a third metal layer on the second metal layer and of a same material as the first metal layer (for an ohmic contact), and explicitly terminating the etching in a downward direction at exactly an interface of the barrier layer and the channel layer.  

Chu shows forming source and drain ohmic contact openings through layers above a channel layer down to the upper surface of the channel layer (see Chu describing forming the openings through overlying layers for the source and drain ohmic contacts down to contact the channel layer; Fig. 5).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the formation of the source and drain contacts down to the surface of the channel material with the contact trench going through the layers thereover as taught by Chu to have made the source and drain recesses in the device in Makiyama go down to the top of the channel layer with the motivation of trying to achieve a good overall low-resistance ohmic contact scheme (see page 3041, fourth paragraph, of Duffy discussing the overall challenge and their ultimate goal of trying to form good ohmic contact with low Rc etc. being the point of such recess trenches being formed).  Note this rejection could also be made just with Duffy as secondary reference, but as Duffy has in its figures some obscuring disclosure the office will here use the simpler depiction to simplify the rejection.  

The office notes that with the ohmic contact trench depth being set down to the surface of the channel layer then the etch step in the combined method above will be terminating at the barrier/channel layer interface.  

However even Makiyama, as modified by Chu above fails to show the depositing of a stack of metal layers wherein the stack of metal layers includes a first metal layer, a second metal layer on the first metal layer, and a third metal layer on the second metal layer and of a same material as the first metal layer (for the ohmic contact).  

Selvanathan shows a contact system (Mo/Al/Mo/Au see first paragraph of 2410 and then Fig. 1 as well) for ohmic contacts.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the ohmic contact system Mo/Al/Mo/Au as taught by Selvanathan to make the ohmic contact in Makiyama as previously modified by Chu above, with the motivation of using a materials system that provides a good ohmic contact with good contact resistance that is adjustable and made at low thermal budget and low damage/effects on the surrounding device parts quickly (see them performing RTA quickly and without a lot of thermal effects on the surroundings and achieve a good ohmic contact with good and adjusted contact resistance; see Fig. 1 showing low contact resistance out of many other variations at low thermal budget that barely achieves ohmic behavior; see final paragraph of page 2410).  


The office notes here also that regarding claim 1, a rejection similar to the one for claim 21-26 above can be made for claim 1 so that the lift-off is actually specified as removing the underlayer during the lift-off along with removing the photoresist.  


As to claim 10 note the above rejection for claim 1 applies just as much with slight variations of wording but the overall subject matter remaining generally the same.  Note also for claim 10 a rejection with Taking as primary reference as done for claims 21-26 above can still also be made.  

As to claim 21, note that the deposition of the metal layer is overall a part of making an ohmic contact (note Makiyama is putting down layer 4 to ultimately make ohmic contacts 5s/5d in [0036] in the combination above and this will be modified by Selvanathan above), and note that the photoresist is removed with the liftoff procedure (see Makiyama Fig. 2D-F in the combination above) but otherwise all the subject matter appears to be the same or broader.  Note also the rejection of claim 21 above with Taking as the primary reference.  

The office notes that these rejections are included in order to go ahead and address the narrower interpretations of the claim constructions the applicant wanted addressed.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/22/2022, with respect to the several of the previous grounds of rejection are persuasive and those old rejections have been withdrawn.  However, new grounds of rejection, similar to those made previously are pending above.  
Further, the applicant argues regarding Lin, the one grounds of rejection that is here maintained outright, that the reference does not show the newly added limitations.  However the applicant does not get into detail in this argument and Lin appears to have been using a three layer stack already as the applicant has now added to the claim.  As this is the case the office must maintain this grounds of rejection at this time.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/GRANT S WITHERS/Primary Examiner, Art Unit 2891